Citation Nr: 1219743	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability.

2.  Entitlement to an increased rating for bronchitis to include granulomatosis, currently evaluated as 30 percent disabling, to include entitlement to a total disability rating based upon individual unemployability (TDIU) due to bronchitis/granulomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from August 1972 to August 1974, from January 1977 to June 1989, and from January 1991 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2008 rating decisions by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claim of entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability, and denied the Veteran's claim for an increased rating for bronchitis, respectively.  

The Board recognizes that while perfecting his appeals as to these issues, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the VA Central Office (VACO).  A hearing was scheduled for February 2012, and the Veteran was notified in writing of the hearing by way of a December 2011 letter.  He, however, did not appear for the hearing, and has not provided explanation, or requested a new hearing.  Thus, the Board deems the Veteran's hearing request withdrawn.

The Board is also aware that in March 2012, a private attorney submitted an incomplete VA Form 21-22a with a letter indicating that he represented the Veteran.  VA, by way of an April 2012 letter, notified the Veteran that the VA Form 21-22a was invalid, and afforded him an opportunity to submit a new Form 21-22a if he wished to have the private attorney represent him before the Board.  The Veteran did not respond to the April 2012 letter, so the Board finds that there has been no change in representative at this time.

As to the Veteran's TDIU claim, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of this claim, the Veteran has alleged that he is unable to maintain employment due to his service-connected respiratory disability, the rating of which is under appeal at this time.  Thus, the issue has been amended accordingly.  

For the reasons explained below, the issues of entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability, and entitlement to an increased rating to include TDIU for bronchitis/ granulomatosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.

The Board notes the Veteran also appears to have recently raised a claim for TDIU based on all service-connected disabilities.  Such matter has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for bilateral patellofemoral syndrome was denied in the June 2000 rating decision; the Veteran withdrew the appeal as to the left knee portion of that appeal, and that decision became final. 

2.  Evidence received since June 2000 regarding the claim for service connection for a left knee disability, including as secondary to the service-connected back disability, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a left knee disability.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for bilateral patellofemoral syndrome was initially denied by way of the June 2000 rating decision.  The Veteran perfected an appeal of this decision by way of an April 2001 notice of disagreement (NOD), which was followed by a June 2001 statement of the case (SOC).  The appeal was perfected by the Veteran's submission of a VA Form 9 in July 2001.  In April 2003, the claim was clarified to be a claim for a bilateral knee condition secondary to the already service-connected back disability.  And, in August 2004, the Veteran, by way of his representative, submitted a statement effectively limiting his appeal of the bilateral patellofemoral syndrome claim to the right knee, and not the left.  By way of this effective withdrawal of the left knee portion of the claim, the Veteran withdrew the appeal, and the June 2000 rating decision became final as to the left knee portion of the claim.  38 C.F.R. §§ 20.204, 20.1103 (2011).  In January 2006, the Veteran submitted a claim for service connection for a left knee condition, which he contends is secondary to his service-connected low back disability.  Thus, the Veteran is attempting to reopen a previously denied claim.

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's left knee claim was initially denied in the June 2000 rating decision on the basis that there was no evidence of a connection between patellofemoral syndrome and the veteran's active service.  The Board observes that another 
rating decision issued in May 2004 during the course of that appeal denied patellofemoral syndrome on the basis that no current disability existed.  

The evidence considered at the time of the June 2000 rating decision included Walter Reed Army Medical Center records dating in 1997, and Washington DC VA Medical Center records dating from 1996 through 1998.  The RO, without detailed explanation, concluded that there was no evidence to show a causal connection between the claimed disability and the Veteran's military service.   

The evidence received since the June 2000 rating decision includes additional VA outpatient records, as well as a private physician statement.  The January 2006 private physician statement was as follows: "[The Veteran's] left knee condition is as likely as not related to his low back condition and radiating pain there from.  
X-rays of his left knee also indicate marked joint space narrowing and assessed as probable moderate osteoarthritis."  Thus, the private medical evidence suggests the existence of a current disability, as well as suggests a causal connection between the current disability and a service-connected disability.  And, as noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, 3 Vet. App. at 513.   

Resolving all doubt in the Veteran's favor, the Board finds that the private physician's January 2006 statement is new, in that it is information that was not previously of record.  The evidence is also material, as it addresses the possibility of a current left knee disability that may be causally connected to a service-connected disability.  As new and material evidence has been received, the claim for service connection for a left knee disability, including as secondary to the service-connected back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a left knee disability, including as secondary to the service-connected back disability, on the merits, as well as his request for an increased rating to include TDIU for the service-connected bronchitis.  

In January 2006, in support of his left knee claim, the Veteran submitted a report from a private family physician, Dr. J.J.E., which suggests that he has a left knee disability that is as likely as not related to his low back condition.  The private physician refers to X-rays of the left knee, which indicate marked joint space narrowing and probable moderate osteoarthritis.  The physician did not provide a rationale for the conclusion.  Along with this private doctor's statement, the Veteran submitted the VA January 2005 X-ray report showing the marked joint space narrowing of the left knee without osteophyte formation, as well as an accompanying January 2005 clinical note showing an assessment of probable moderate osteoarthritis of the left knee.  The Veteran was afforded VA examination in June 2006, which also refers to the January 2005 X-ray, but comments further on inconsistency shown in the diagnosis from a November 2005 MRI, which was noted as normal.  The examiner was unable to make a conclusion as to an appropriate diagnosis or causation, and suggested that additional X-ray examination was needed.  

In light of the above, the Board finds a remand is warranted in order to afford the Veteran a VA joints examination and to obtain an opinion as to whether any current left knee disability exists, and, if so, whether it is as likely as not causally connected service or his service-connected back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, in January 2006, the Veteran submitted a single statement from his private family physician related to his left knee claim.  To date, VA has not followed up with the Veteran to request authorization to obtain the complete clinical records from this private physician, or otherwise attempt to obtain these potentially relevant records.  Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist in this regard.  Moreover, review of the treatment records in the claims folder reveals that the most recent records from the VA Medical Center (VAMC) in Washington, DC, are dated in September 2009.  On remand, the RO/AMC should also seek potentially relevant updated VA treatment records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In January 2012, the Veteran submitted a statement indicating that due to panic attacks at work, as well as due to breathing episodes, he was deemed medically disabled by the Social Security Administration.  Because this suggests that the Veteran may receive Social Security Disability benefits due, at least in part, to his service-connected respiratory disorder, the records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA does not have a duty to seek SSA records when a SSA decision pertains to a completely unrelated medical condition).

In addition, the Veteran provided a statement in January 2012 which suggests his bronchitis/granulomatosis may have worsened.  The Veteran's last examination for this disability was in 2009, approximately 3 years ago.  Thus, an updated examination should be scheduled, to include an opinion as to the impact of his respiratory disorder on his ability to work.

The Board also notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should also provide corrective notice and request that the appropriate TDIU form be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him what is needed to substantiate a claim for a TDIU due to his service-connected bronchitis/granulomatosis.  In addition, ask the Veteran to complete a VA Form 
21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left knee since service, to specifically include Dr. Edappully, and for any treatment providers recently treating him for his bronchitis/granulomatosis.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file, including all clinical records from Dr. Edappully related to the left knee.  In addition, obtain relevant treatment records from the Washington, DC, VA Medical Center dating since September 2009 with regard his left knee and bronchitis/granulomatosis.

3.  Obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim

4.  Once the development requested above has been completed to the extent possible, schedule the Veteran for a VA joints examination by a physician as to assess the nature of any current left knee disability and to obtain an opinion as to whether any diagnosed left knee disability is related to service or service-connected disability.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary, including further X-ray or MRI studies, should be conducted, and the results should be reported in detail.

a. Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has a current left knee disability and if so, provide the diagnosis for such.  If the physician concludes the Veteran does not have a current disability of the left knee, the examiner should explain why the findings on the January 2005 left knee X-ray do not establish a current disability or are not valid findings.

b. If a left knee disability is diagnosed, the examiner should then respond to the following:

(1) The examiner should provide an opinion as to whether the current left knee disability is more likely, less likely, or at least as likely as not (50 percent probability) causally connected to military service.  If not, the examiner should provide an opinion as to whether left knee disability is caused by the service-connected lumbar spine disability or the service-connected right knee disability.  

(2) If not caused by the service-connected lumbar spine or right knee disabilities, the examiner should then provide an opinion as to whether the left knee disability is permanently worsened beyond normal progression (aggravated) by the service-connected lumbar spine and/or right knee disabilities.  If aggravation is shown, the examiner should quantify the degree of worsening caused by the service-connected lumbar spine and/or right knee disabilities.

The examiner should explain the reasoning for all opinions expressed.  

5.  Schedule the Veteran for a VA respiratory examination to assess the current severity of his service-connected bronchitis/granulomatosis and to obtain an opinion as to the impact of that disability on employment.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary, including pulmonary function studies, should be conducted, and the results should be reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected bronchitis including granulomatosis renders him unable to secure or follow a substantially gainful occupation.  The examiner should explain the reasoning for the opinion expressed.  

6.  After the above has been completed to the extent possible, adjudicate the TDIU aspect of the Veteran's appeal, to include consideration, if necessary, as to whether referral for TDIU due to bronchitis/granulomatosis on extraschedular basis is warranted.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with an SSOC, which includes the relevant laws governing claims for TDIU if necessary, and be given a reasonable opportunity to respond.  Thereafter, the issues should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


